Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 09/15/2022 in which the claims 1-6, 10-13, 15-20 are pending.
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 06/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5. 	Applicant’s arguments, see pages 8-14, filed 07/15/2022, with respect to the rejections of claims  have been fully considered,  however the amended claims are moot in view of new grounds of rejection by relying on the teachings of Karp et al. (US 2016/0134932 A1).

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 1-2, 4-5, 10-11, 13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0216764 A1) in view of Karp et al. (US 2016/0134932 A1).

 	 Regarding claim 1, Kwak discloses a security system (Fig 3 & Para[0054] teaches of  intelligent access authentication system) comprising: an electric lock (fig. 3 & para[0054] - [0055] teaches door lock 500), including: an authentication unit configured to authenticate a person who locks or unlocks the electric lock (para[0061] – [0062]& Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  The lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540), wherein the electric lock is configured to emit sound or light indicating an authentication result by the authentication unit (para[0069] teaches the door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound); and an apparatus connected to the electric lock and including:  a surveillance camera (para[0057] teaches the camera 240 is installed inside the home or at another desired location so as to monitor the outside of the door and transmit the image information to the home network server 100 under the control of the home network server 100. The home network server 100 may adjust the shooting direction of the camera 240 on the basis of the sound and movement information transmitted from the sensor 220).
 	Kwak does not explicitly disclose  and an apparatus not connected to the electric lock and including: at least one processor; a surveillance camera; a detecting unit configured to detect a state change of the sound or the light emitted from the electric lock to external environment using the at least one processor; and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera using the at least one processor. However Karp discloses and an apparatus not connected to the electric lock and including: at least one processor; a surveillance camera; a detecting unit configured to detect a state change of the sound or the light emitted from the electric lock to external environment using the at least one processor (para [0052] - [0053] teaches the camera device 302 implemented on a processor, [0156] & Fig. 3 teaches the camera system API 330 allows developers to create their own third-party applications to control devices that integrate with the camera device 302, and with the camera system API 330, can access video data and camera data to interface with their device. For example, the third-party application 320 may be associated with a door lock  company and the camera device 302 can capture the images of a motion event and/or a sound  event when a door lock  unlocks. The images 304 of video that correspond to the motion event and/or the sound  event of the door lock  unlocking can then be communicated to the third-party application 320 via the API 330 for display on the client device 314. For example, an animation of the motion event can be viewed in a user interface of the third-party application 320 on the client device 314); and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera using the at least one processor  (para[0174] - [0175] teaches  the third-party application 320 may be associated with a doorbell company and the camera device 302 can capture the images of a motion event and/or a sound event when a doorbell rings. The images 304 that correspond to the motion event and/or the sound event of the doorbell ringing can then be communicated to the third-party application 320 via the API 330 for display on the client device. For example, a user can turn the camera device 302 on or off via the third-party application 320 from the client device 314, and when the camera device 302 senses motion, such as when no persons are present in a home or building, the third-party application 320 can initiate recording the images to capture potential motion events). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method for permitting access to video data and camera data associated with a camera device of Karp in order to provide a system which notifies an occupant of suspects in an environment with warning messages to facilitate early detection and prevention of suspects in an environment.

 	Regarding claim 2, Karp further discloses the  security system , wherein the detecting unit is configured to detect that a preset sound or light is emitted from the electric lock (Para[0156] teaches images 304 of video that correspond to the motion event and/or the sound event of the door lock unlocking can then be communicated to the third-party application 320 via the API 330).  Motivation to combine as indicated in claim 1.

 	Regarding claim 4, Karp further discloses the security system according to claim 1, further comprising: another surveillance camera not connected to the apparatus having a recording indicator, wherein the recording indicator  indicates that recording is in process by the another surveillance camera (para[0180] teaches camera system API 330 is exposed in the data model along with other mesh network devices (e.g., under/devices/cameras/<device_id>), Para[0419] & Fig. 22 teaches the mesh network devices can include a cameras 2206 (e.g., indoor and outdoor), para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off), wherein the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off & Para[0157] teaches camera can be located for surveillance by the user of the camera device. The cloud-based service receives the video from the camera device, and records and maintains the video as recorded video data (e.g., the video data 324 maintained by the cloud-based service). Motivation to combine as indicated in claim 1.
 	
 	Regarding claim 5, Karp further discloses the security system according to claim 2, further comprising: another surveillance camera not connected to the apparatus having a recording indicator, wherein the recording indicator  indicates that recording is in process by the another surveillance camera (para[0180] teaches camera system API 330 is exposed in the data model along with other mesh network devices (e.g., under/devices/cameras/<device_id>), Para[0419] & Fig. 22 teaches the mesh network devices can include a cameras 2206 (e.g., indoor and outdoor), para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off), wherein the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off & Para[0157] teaches camera can be located for surveillance by the user of the camera device. The cloud-based service receives the video from the camera device, and records and maintains the video as recorded video data (e.g., the video data 324 maintained by the cloud-based service). Motivation to combine as indicated in claim 1.

 	Regarding claim 10, Karp further discloses security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device using the at least one processor (Para[0053] & Fig. 3 teaches the camera device 302 is implemented to capture images 304 that are communicated as a video stream 306 to a cloud-based service 308).  Motivation to combine as indicated in claim 1.

 	Regarding claim 11, Karp further discloses the security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device using the at least one processor. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches The camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  Motivation to combine as indicated in claim 1.

 	 Regarding claim 13, Karp further discloses security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device. (Para[0053] & Fig. 3 teaches the camera device 302 is implemented to capture images 304 that are communicated as a video stream 306 to a cloud-based service 308).  Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Karp further discloses security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the electric lock using the at least one processor. (Para[0052]-[0054] & Figs. 3 , 23 teaches of the mesh network device such as camera device 302 can include different wireless radio systems 310  that is implemented for a particular wireless communications technology with other devices, networks, and services & Para[0170] teaches cue point event 338 is detected as a change of viewpoint in the field of view of the camera device, or as a sound event that may indicate a detected motion. The cue point events can be reported for security to a user of the third-party application 320 with approximately the same frequency (e.g., in real-time with very little time lag) at which the camera device generates the images 304 that are communicated to the cloud-based service 308 as the video stream 306. Although the service application 322 is described as processing the video stream 306 to generate the video data 324 and the cue point events 338 at the cloud-based service 308, the service application may be implemented by the camera device 302 and/or by another computing device that is communicatively linked in a mesh network with the camera device). Motivation to combine as indicated in claim 1.

 	Regarding claim 16, Karp further discloses security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the electric lock using the at least one processor. (Para[0052]-[0054] & Figs. 3 , 23 teaches of the mesh network device such as camera device 302 can include different wireless radio systems 310  that is implemented for a particular wireless communications technology with other devices, networks, and services & Para[0170] teaches cue point event 338 is detected as a change of viewpoint in the field of view of the camera device, or as a sound event that may indicate a detected motion. The cue point events can be reported for security to a user of the third-party application 320 with approximately the same frequency (e.g., in real-time with very little time lag) at which the camera device generates the images 304 that are communicated to the cloud-based service 308 as the video stream 306. Although the service application 322 is described as processing the video stream 306 to generate the video data 324 and the cue point events 338 at the cloud-based service 308, the service application may be implemented by the camera device 302 and/or by another computing device that is communicatively linked in a mesh network with the camera device). Motivation to combine as indicated in claim 1.
	Regarding claim 18, Karp further  discloses the security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the electric lock using the at least one processor (Para[0052] - [0054] & Figs. 3 , 23 teaches of the mesh network device such as camera device 302 can include different wireless radio systems 310  that is implemented for a particular wireless communications technology with other devices, networks, and services & Para[0170] teaches cue point event 338 is detected as a change of viewpoint in the field of view of the camera device, or as a sound event that may indicate a detected motion. The cue point events can be reported for security to a user of the third-party application 320 with approximately the same frequency (e.g., in real-time with very little time lag) at which the camera device generates the images 304 that are communicated to the cloud-based service 308 as the video stream 306. Although the service application 322 is described as processing the video stream 306 to generate the video data 324 and the cue point events 338 at the cloud-based service 308, the service application may be implemented by the camera device 302 and/or by another computing device that is communicatively linked in a mesh network with the camera device). Motivation to combine as indicated in claim 1.

 	Regarding claim 19, Kwak discloses a method performed by a computer comprising (para[014] & Fig. 7 teaches a authentication method of the intelligent access authentication system using a smart communicator & Para[0055] & Fig. 3 teaches computer): a surveillance camera (fig. 3 & Para[0057], [0059] & Claims 7 teaches of  door phone comprises: a camera for capturing an image of the visitor installed at desired location so as to monitor the outside of the door and transmit the image information), an electric lock, (fig. 3 & para[0054]- [0055] teaches door lock 500),  wherein the sound or the light indicates an authentication result of authenticating a person who locks or unlocks the electric lock (para[0061] – [0062]& Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  The lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540 & para[0069] The door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound);
 	Kwak does not explicitly disclose comprising: detecting a state change of sound or light emitted from an electric lock, wherein the surveillance camera is not connected to the electric lock; in response to detecting the state change, causing the surveillance camera to capture images or applying a tag on image data being captured by the surveillance camera. However, Karp discloses comprising: detecting a state change of sound or light emitted from an electric lock, wherein the surveillance camera is not connected to the electric lock (Para[0156] & Fig. 3 teaches the camera system API 330 allows developers to create their own third-party applications to control devices that integrate with the camera device 302, and with the camera system API 330, can access video data and camera data to interface with their device. For example, the third-party application 320 may be associated with a door lock  company and the camera device 302 can capture the images of a motion event and/or a sound  event when a door lock  unlocks. The images 304 of video that correspond to the motion event and/or the sound  event of the door lock  unlocking can then be communicated to the third-party application 320 via the API 330 for display on the client device 314. For example, an animation of the motion event can be viewed in a user interface of the third-party application 320 on the client device 314); in response to detecting the state change, causing the surveillance camera to capture images or applying a tag on image data being captured by the surveillance camera (para[0174]-[0175] teaches  the third-party application 320 may be associated with a doorbell company and the camera device 302 can capture the images of a motion event and/or a sound event when a doorbell rings. The images 304 that correspond to the motion event and/or the sound event of the doorbell ringing can then be communicated to the third-party application 320 via the API 330 for display on the client device. For example, a user can turn the camera device 302 on or off via the third-party application 320 from the client device 314, and when the camera device 302 senses motion, such as when no persons are present in a home or building, the third-party application 320 can initiate recording the images to capture potential motion events). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method for permitting access to video data and camera data associated with a camera device of Karp in order to provide a system which notifies an occupant of suspects in an environment with warning messages to facilitate early detection and prevention of suspects in an environment.

 	Regarding claim 20, Kwak discloses a non-transitory computer readable storage medium with a program recorded thereon (Para[0099] teaches of the storage 870 stores the programs required for operating), which is configured to cause a computer to function as: a surveillance camera (fig. 3 & Para[0057], [0059] & Claims 7 teaches of  door phone comprises: a camera for capturing an image of the visitor installed at desired location so as to monitor the outside of the door and transmit the image information), an electric lock, (fig. 3 & para[0054]- [0055] teaches door lock 500), wherein the sound or the light indicates an authentication result of authenticating a person who locks or unlocks the electric lock (para[0061] – [0062] & Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  the lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540, para[0069] teaches the door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound); 
 	Kwak does not explicitly disclose  a detecting unit configured to detect a state change of sound or light emitted from an electric lock; and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera. However, Karp discloses comprising: disclose  a detecting unit configured to detect a state change of sound or light emitted from an electric lock,  (para [0156] & Fig. 3 teaches the third-party application 320 may be associated with a door lock  company and the camera device 302 can capture the images of a motion event and/or a sound  event when a door lock  unlocks. The images 304 of video that correspond to the motion event and/or the sound  event of the door lock  unlocking can then be communicated to the third-party application 320 via the API 330 for display on the client device 314. For example, an animation of the motion event can be viewed in a user interface of the third-party application 320 on the client device 314), wherein the surveillance camera is not connected to the electric lock (Para[0156] & Fig. 3 teaches the camera system API 330 allows developers to create their own third-party applications to control devices that integrate with the camera device 302, and with the camera system API 330, can access video data and camera data to interface with their device. For example, the third-party application 320 may be associated with a door lock  company and the camera device 302 can capture the images of a motion event and/or a sound  event when a door lock  unlocks. The images 304 of video that correspond to the motion event and/or the sound  event of the door lock  unlocking can then be communicated to the third-party application 320 via the API 330 for display on the client device 314. For example, an animation of the motion event can be viewed in a user interface of the third-party application 320 on the client device 314); and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera (para[0174]-[0175] teaches  the third-party application 320 may be associated with a doorbell company and the camera device 302 can capture the images of a motion event and/or a sound event when a doorbell rings. The images 304 that correspond to the motion event and/or the sound event of the doorbell ringing can then be communicated to the third-party application 320 via the API 330 for display on the client device. For example, a user can turn the camera device 302 on or off via the third-party application 320 from the client device 314, and when the camera device 302 senses motion, such as when no persons are present in a home or building, the third-party application 320 can initiate recording the images to capture potential motion events). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method for permitting access to video data and camera data associated with a camera device of Karp in order to provide a system which notifies an occupant of suspects in an environment with warning messages to facilitate early detection and prevention of suspects in an environment.

10. 	Claims 3, 6, 12, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0216764 A1) in view of Karp et al. (US 2016/0134932 A1) and Gordiichuk et al. (US 11,302,156 B1).

 	Regarding claim 3, Kwak in view of Karp discloses the  security system of claim 1, 
Kwak in view of Karp does not explicitly disclose, wherein the detecting unit is configured to detect that a preset sound or light is no longer emitted from the electric lock . However Gordiichuk discloses wherein the detecting unit is configured to detect that a preset sound or light is no longer emitted from the electric lock (Col 32 lines 65- col 33 line 30 teaches based on request data 420 the A/V device 210  data indicating whether a door lock  that is controlled by the second A/V device 210 is locked or unlocked  , data indicating whether a light emitter  controlled by the second A/V device 210 is activate (e.g., turned on) or deactivated (e.g., turned off), and/or the like. The A/V device 210 may then transmit, using the network interface 312, the updated data 426 to the server(s) 224, the hub device 202, and/or the client device 214, 216). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock by permitting access to video data and camera data associated with a camera device of Kwak  in view of  Karp with the  method for displaying information associated with the electronic device of Gordiichuk in order to provide a system that enables updating the content included in the graphical user interface based on generated data by using the audio and video devices in an effective manner

 	Regarding claim 6, Kwak in view of Karp and Gordiichuk discloses the security system according to claim 3, Karp further discloses further comprising: another surveillance camera not connected to the apparatus having a recording indicator, wherein the recording indicator  indicates that recording is in process by the another surveillance camera (para[0180] teaches camera system API 330 is exposed in the data model along with other mesh network devices (e.g., under/devices/cameras/<device_id>), Para[0419] & Fig. 22 teaches the mesh network devices can include a cameras 2206 (e.g., indoor and outdoor), para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off), wherein the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (para[0056] teaches the  cloud-based service 308 can also receive camera data 326 from the camera device, such as an operational status 328 of the camera device 302 to indicate whether the camera device is turned on to record the video stream, or whether the camera device is turned off & Para[0157] teaches camera can be located for surveillance by the user of the camera device. The cloud-based service receives the video from the camera device, and records and maintains the video as recorded video data (e.g., the video data 324 maintained by the cloud-based service). Motivation to combine as indicated in claim 3.

 	Regarding claim 12, Kwak in view of Karp and Gordiichuk discloses the security system according to claim 3, Karp further discloses, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device using the at least one processor. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches The camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  Motivation to combine as indicated in claim 3.

 	Regarding claim 17, Kwak in view of Karp and Gordiichuk discloses the security system according to claim 3, Karp further discloses further discloses, wherein the apparatus further  includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the electric lock using the at least one processor. (Para[0052] - [0054] & Figs. 3 , 23 teaches of the mesh network device such as camera device 302 can include different wireless radio systems 310  that is implemented for a particular wireless communications technology with other devices, networks, and services & Para[0170] teaches cue point event 338 is detected as a change of viewpoint in the field of view of the camera device, or as a sound event that may indicate a detected motion. The cue point events can be reported for security to a user of the third-party application 320 with approximately the same frequency (e.g., in real-time with very little time lag) at which the camera device generates the images 304 that are communicated to the cloud-based service 308 as the video stream 306. Although the service application 322 is described as processing the video stream 306 to generate the video data 324 and the cue point events 338 at the cloud-based service 308, the service application may be implemented by the camera device 302 and/or by another computing device that is communicatively linked in a mesh network with the camera device). Motivation to combine as indicated in claim 3.

Conclusion
11. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425